DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 1 – 24 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1 – 20 of U.S. Patent No. 10,873,976 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because both the current application and the patent are directed to a random access procedure using multiple active bandwidth parts where the claim subject matter are not patentably distinct from each other.
For claim 1, U.S. Patent claims activating, by a wireless device, a plurality of downlink bandwidth parts (BWPs) of a cell and an uplink BWP of the cell, wherein the plurality of downlink BWPs are associated with a plurality of downlink BWP indexes; based on the plurality of downlink BWP indexes being different from an uplink BWP index associated with the uplink BWP, switching from a first downlink BWP, of the plurality of downlink BWPs, to a second downlink BWP as an active BWP of the cell, wherein the second downlink BWP is associated with a downlink BWP index that is the same as the uplink BWP index; and sending, via the uplink BWP, a preamble for a random access procedure (see claim 1).
For claim 2, U.S. Patent claims further comprising: activating the second downlink BWP; and monitoring at least one downlink control channel of the second downlink BWP for a random access response (see claim 2).
For claim 3, U.S. Patent claims wherein the activating the plurality of downlink BWPs and the uplink BWP comprises: activating, as a first active downlink BWP, the first downlink BWP in a first slot; activating, as a second active downlink BWP, the second downlink BWP in a second slot; and activating the uplink BWP in a third slot, wherein each of the first slot, the second slot, and the third slot are different slots (see claim 3).
For claim 4, U.S. Patent claims further comprising selecting the first downlink BWP based on a determination of a downlink BWP associated with at least one of: a lowest or highest downlink BWP index relative to the plurality of downlink BWP indexes; or 2Application No. 16/950,631Docket No.: 007412.05202\US Preliminary Amendment a lowest or highest BWP numerology relative to BWP numerologies associated with the plurality of downlink BWPs (see claim 4)
For claim 5, U.S. Patent claims further comprising selecting the first downlink BWP based on a determination of whether the first downlink BWP comprises a primary BWP or a secondary BWP (see claim 5).
For claim 6, U.S. Patent claims further comprising selecting the first downlink BWP based on a determination of whether the first downlink BWP comprises a default BWP or a non-default BWP (see claim 6).
For claim 7, U.S. Patent claims wherein the switching from the first downlink BWP to the second downlink BWP comprises maintaining the first downlink BWP in an active state (see claim 7).
For claim 8, U.S. Patent claims wherein the switching from the first downlink BWP to the second downlink BWP comprises maintaining the first downlink BWP in an active state (See claim 8).
For claim 9, U.S. Patent claims wherein each of the plurality of downlink BWP indexes is different from all the other downlink BWP indexes of the plurality of downlink BWP indexes (see claim 1).
For claim 10, U.S. Patent claims activating, by a wireless device, a plurality of downlink BWPs and an uplink BWP, wherein the plurality of downlink BWPs are associated with a plurality of downlink BWP indexes; based on the plurality of downlink BWP indexes being different from an uplink BWP index associated with the uplink BWP, activating a first downlink BWP associated with a downlink BWP index that is the same as an uplink BWP index of the uplink BWP; and sending, via the uplink BWP, a preamble for a random access procedure (see claim 9).
For claim 11, U.S. Patent claims further comprising: monitoring at least one downlink control channel of the first downlink BWP for a random access response; and based on the activating the first downlink BWP, deactivating a second downlink BWP of the plurality of downlink BWPs (see claim 10).
For claim 12, U.S. Patent claims wherein the activating the plurality of downlink BWPs and the uplink BWP comprises: activating the first downlink BWP in a first slot; activating a second downlink BWP in a second slot; and activating the uplink BWP in a third slot, wherein each of the first slot, the second slot, and the third slot are different slots (see claim 11).
For claim 13, U.S. Patent claims further comprising determining the first downlink BWP for activation based at least one of: a lowest or highest downlink BWP index relative to the plurality of downlink BWP indexes; or a lowest or highest BWP numerology relative to BWP numerologies associated with the plurality of downlink BWPs (see claim 12).
For claim 14, U.S. Patent claims further comprising determining the first downlink BWP for activation based on whether the first downlink BWP comprises a primary BWP or a secondary BWP (see claim 13).
For claim 15, U.S. Patent claims further comprising determining the first downlink BWP for activation based on whether the first downlink BWP comprises a default BWP or a non- default BWP (see claim 14).
For claim 16, U.S. Patent claims further comprising switching from a second downlink BWP to the first downlink BWP (see claim 15).
For claim 17, U.S. Patent claims wherein the switching from the second downlink BWP to the first downlink BWP comprises deactivating the second downlink BWP (see claim 16).
For claim 18, U.S. Patent claims activating, by a wireless device, a plurality of downlink BWPs and an uplink BWP, wherein the plurality of downlink BWPs are associated with a plurality of downlink BWP indexes; and based on the plurality of downlink BWP indexes being different from an uplink BWP index associated with the uplink BWP, activating a first downlink BWP associated with a first downlink BWP index that is the same as the uplink BWP index, wherein: the first downlink BWP and the plurality of downlink BWPs are both active, or a second downlink BWP, of the plurality of downlink BWPs, and the first downlink BWP are both active based on the wireless device switching from the second downlink BWP to the first downlink BWP (see claim 17).
For claim 19, U.S. Patent claims wherein the activating the first downlink BWP is based on at least one of: the first downlink BWP index; a BWP numerology of the first downlink BWP; a second downlink BWP index of the second downlink BWP; or a BWP numerology of the second downlink BWP (see claim 18).
For claim 20, U.S. Patent claims further comprising: receiving, via at least one downlink control channel of the first downlink BWP, a random access response; and based on the receiving the random access response, switching from the second downlink BWP to the first downlink BWP (see claim 19).
For claim 21, U.S. Patent claims further comprising: receiving, via at least one downlink control channel of the first downlink BWP, a random access response; and based on the receiving the random access response, switching from the second downlink BWP to the first downlink BWP (see claim 20).
For claim 22, U.S. Patent claims further comprising selecting the first downlink BWP for activation based on a determination of whether the first downlink BWP comprises a primary BWP or a secondary BWP (see claims 5 and 13).
For claim 23, U.S. Patent claims further comprising selecting the first downlink BWP for activation based on a determination of whether the first downlink BWP comprises a default BWP or a non-default BWP (see claim 6 and 14).
For claim 24, U.S. Patent claims , wherein each of the plurality of downlink BWP indexes is different from all the other downlink BWP indexes of the plurality of downlink BWP indexes (see claim 17).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Xu et al. (US 2020/0389922 A1), Chen et al. (US 2021/0058999 A1) and Yi et al. (US 2022/0264475 A1) are cited to show Random Access Procedures Using Multiple Active Bandwidth Parts.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY MUI whose telephone number is (571)270-1420. The examiner can normally be reached Mon - Thurs. 9 - 3 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on (571)272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARY MUI/Primary Examiner, Art Unit 2464